DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 07, 2021 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-20 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0251207) in view of Shibata et al. (US 2003/0079757).
Chen discloses in figure 4B a system comprising: a power source (425, 430, 455, 460, e.g., formed as a variable power source thereof); and a switch (490, e.g., switch) including an input (In) in communication with an output (having an output of WBPA 460) of the power source, a first output (Out-1) and a second output (Out-2), wherein the switch is configured to selectively connect the input to one of the first output and the second output (figure 4B shows the 

    PNG
    media_image1.png
    604
    784
    media_image1.png
    Greyscale

Chen does not explicitly disclose that the second plasma generator is a remote plasma generator.
Shibata discloses in figure 1 a system comprising a power source (24), a plasma chamber (12) and a remote plasma generator (30) being connected to the chamber (see figure 1).

With respect to claim 2, the combination of Chen and Shibata disclose that wherein: the power source further includes a filter (465, e.g., a LPF) connected to the first output and not to the second output; and the first plasma generator is connected to the filter (see figure 4B of Chen).
With respect to claim 3, the combination of Chen and Shibata disclose that wherein the power source supplies a periodic signal (figure 4B of Chen shows the RF power sources 425 and 430 are periodic signals).
With respect to claim 4, the combination of Chen and Shibata disclose that wherein the filter passes a fundamental frequency (f1) of the output of the power source (see figure 4B of Chen).
With respect to claim 5, the combination of Chen and Shibata disclose that wherein the filter passes at least one harmonic (LPF) of the output of the power source and blocks another harmonic (BPF/HPF) of the output of the power source (see figure 4B of Chen).
With respect to claim 6, the combination of Chen and Shibata disclose that further comprising a controller (485, e.g., a controller) configured to control the first plasma generator, the remote plasma generator and the switch (see figure 4B).
With respect to claim 7, the combination of Chen and Shibata disclose that wherein the controller is configured to: set a state (having the controller 485 being set a state of the switch 
With respect to claim 8, the combination of Chen and Shibata disclose that a substrate (A) processing system comprising the system of claim 1; the processing chamber, and a gas delivery system (11) configured to selectively supply a first gas mixture (figure 4 of Shibata shows a first gas mixture of CF4,C2F6, etc.) to the processing chamber and a second gas mixture (figure 4 of Shibata shows a second gas mixture of Ar,O2, etc.) to the remote plasma generator (see figure 4 of Shibata).
With respect to claim 9, Chen discloses in figure 4B a method for supplying power, comprising: providing a power source (425, 430, 455, 460, e.g., formed as a variable power source thereof) and a switch (490, e.g., switch) including an input (In) in communication with an output (having an output of WBPA 460) of the power source, a first output (Out-1) and a second output (Out-2); connecting a first plasma generator (440, e.g., a matching network as a first plasma generator), configured to generate a first plasma in a processing chamber (400, e.g., plasma chamber), to the first output of the power source (see figures 4A-4B); connecting a second plasma generator (445, e.g., a second matching network as a second plasma generator thereof), configured to supply remote plasma to clean the processing chamber (see figure 4B), to the second output of the power source; and selectively connecting the input to one of the first output and the second output using the switch (figure 4B shows the switch 490 being selectively connected there-between the two outputs and controlled by a controller 485).

Shibata discloses in figure 1 a system comprising a power source (24), a plasma chamber (12) and a remote plasma generator (30) being connected to the chamber (see figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system with Chen with a remote plasma generator as taught by Shibata for the purpose of providing a cleaning gas having been converted to plasma by means of the remote plasma generator into the reaction chamber since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Shibata (see paragraphs 0026-0027).
With respect to claim 10, the combination of Chen and Shibata disclose that further comprising: supplying a first gas mixture (figure 4 shows a first gas mixture of CF4,C2F6, etc.) to the processing chamber; and supplying a second gas mixture (figure 4 shows a second gas mixture of Ar,O2, etc.) to the remote plasma generator (see figure 4 and paragraph 0105).
With respect to claim 11, the combination of Chen and Shibata disclose that further comprising arranging a filter (465, e.g., LPF) between the first output of the switch and the first plasma generator (see figure 4B of Chen).
With respect to claim 12, the combination of Chen and Shibata disclose that further comprising supplying a periodic signal (figure 4B of Chen shows the RF power sources 425 and 430 are periodic signals) using the power source (see figure 4B of Chen).
With respect to claim 13, the combination of Chen and Shibata disclose that further comprising, using the filter, passing a fundamental frequency (f1) of the output of the power source (see figure 4B).

With respect to claim 15, the combination of Chen and Shibata disclose that further comprising setting a state (having the controller 485 being set a state of the switch 490 thereof) of the switch to one of a first state (at Out-1) and a second state (at Out-2); connecting the power source to the first output and not connecting the power source to the second output when the first switch is in the first state (see figure 4B of Chen); and connecting the power source to the second output and not connecting the power source to the first output when the first switch is in the second state (see figure 4B of Chen).
With respect to claim 16, Chen discloses in figure 4B a method for supplying power in a substrate processing system for processing substrates (paragraph 0042, e.g., having a semiconductor wafer as a substrate thereof), comprising providing a power source (425, 430, 455, 460, e.g., formed as a variable power source thereof); selectively supplying power (at Out-1) from the power source to a component (440) in a processing chamber (400, e.g., chamber) to generate a first plasma in the processing chamber, while not supplying power from the power source to a second plasma generator (445); and selectively supplying power (at Out-2) from the power source to the remote plasma generator, configured to supply remote plasma to the processing chamber, while not supplying power from the power source to the component in the processing chamber (see figure 4B).
Chen does not explicitly disclose that the second plasma generator is a remote plasma generator.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system with Chen with a remote plasma generator as taught by Shibata for the purpose of providing a cleaning gas having been converted to plasma by means of the remote plasma generator into the reaction chamber since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Shibata (see paragraphs 0026-0027).
With respect to claim 17, the combination of Chen and Shibata disclose that further comprising: supplying a first gas mixture (figure 4 shows a first gas mixture of CF4,C2F6, etc.) to the processing chamber; and supplying a second gas mixture (figure 4 shows a second gas mixture of Ar,O2, etc.) to the remote plasma generator (see figure 4 and paragraph 0105).
With respect to claim 18, the combination of Chen and Shibata disclose that further comprising supplying a periodic signal (figure 4B of Chen shows the RF power sources 425 and 430 are periodic signals) using the power source (see figure 4B of Chen).
With respect to claim 19, the combination of Chen and Shibata disclose that further comprising passing a fundamental frequency (f1) of an output of the power source to the component in the processing chamber (see figure 4B).
With respect to claim 20, the combination of Chen and Shibata disclose that further comprising passing at least one harmonic (LPF) of an output of the power source to the component in the processing chamber while blocking another harmonic (HPF/BPF) of the output of the power source to the component in the processing chamber (see figure 4B).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Selbrede et al. – US 2002/0020429
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 29, 2022